DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 12/11/2020.
Claims 1, 6, 10, 21, 25, 27 & 30 have been amended.
Claims 2-3, 9, 12-20, & 26 have been cancelled. 
Claims 1, 4-8, 10-11, 21-25, and 27-33 are currently pending and has been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 
CLAIMS 1, 4-8, 10-11, 21-25, and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 21, & 25 recite methods, computer-readable storage medium, and a system in regards to evaluating the future healthcare event risks of a patient. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 21, & 25 recite, at least in part, a method of evaluating future healthcare event risks of a patient, via one or more computers, the method comprising: receiving, at a memory of one or more computers communicatively coupled over a network, patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event; storing, in the memory, the patient healthcare data; accessing, with the one or more computers, a database that associates the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events, wherein the potentially preventable healthcare events are potentially preventable hospital readmissions; determining a risk of potentially preventable healthcare events associated with the patient based on the association of 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including one or more computers, processors, a database, and display screen. These elements are broadly recited in the specification at, for example, [0026] which describes the generic computerized system. “FIG. 1 is a block diagram illustrating an example of a stand-alone computerized system for determining risks of potentially preventable healthcare events consistent with this disclosure. The system comprises computer 110 that includes a processor 112, a memory 114, and an output device 116, such as a display screen. Computer 110 may also include many other components, and the functions of any of the illustrated components including computer 110, processor 112, a memory 114, and output device 216, may be distributed across multiple components and separate computing devices, e.g., as illustrated with respect to the distributed computing system of FIG. 2." This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the readmission potential of a patient, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing evaluation process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 4-8, 10-11, 22-24, and 27-33 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 4-8, 10-11, 22-24, and 27-33 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1, 4-8, 10-11, 21-25, and 27-33 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Wickert (US 2014/0278547 A1) in view of Namazifar (US 2014/0278490 A1) in view of Farooq (US 2011/0295622 A1).

CLAIM 1 & 21 & 25 –
Independent claims 21, & 25 are substantially the same and thus are rejected for substantially the same reasons as the first independent claim. 
Wickert teaches a method having the limitation of:
A method of evaluating future healthcare event risks, of a patient via one or more computers, the method comprising: (Wickert [0008] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data. More specifically, the present disclosure relates to a system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Identification of patients who are at an elevated risk of future preventable, treatable conditions (e.g., diabetes, high cholesterol, high blood pressure, osteoporosis, pneumonia, hospital acquired infection, hospital readmission, etc.) allows timely intervention, leading to reduced healthcare costs and improved patient health. The system also allows prediction of other outcomes such as ER admission, need for surgery, and high medical costs and other economic factors which are valuable to healthcare providers and others.)
receiving, at a memory of the one or more computers communicatively coupled over a network, patient healthcare data for the patient, wherein the patient healthcare data represents a current healthcare event and includes one or more healthcare codes associated with the current healthcare event (Wickert [Claim 1] A system for healthcare outcome predictions using medical history categorical data comprising: a computer system for receiving medical history categorical data [0005] A patient's historical medical records contain information useful for predicting future healthcare outcomes for that patient. Comprehensive medical history consists of diverse sources including medical procedures, diagnoses, prescription medications, and many others. Much of that information is in the form of categorical data (e.g., each individual data field takes on values from an enumerated list of possible values). Prominent examples are ICD9 diagnostic and procedure codes, and numeric drug class descriptors. [0030] Next, the training data is used to build a smoothed and thresholded WoE table for each high-level construct that has been defined. Consider an example using ICD9 diagnostic codes and a fixed time window extending from the date of a given type of medical event until 14 days after it, healthcare codes associated with the current healthcare event. For each instance of that type of medical event in the training data, all of the ICD9 diagnostic codes (and/or all categorical data, such as all relevant patient categorical data in the relevant high-level construct) in the data that fall within the fixed-length window (e.g., defined, fixed variable, etc.) would be included in the WoE table. Alternately, consider a scenario where the model scores all qualifying patients at the beginning of each month, and included in the WoE table are the ICD9 diagnostic codes in all records between the date of the medical event and the modeling date of which the system would have been aware at the modeling date given some possibly complex logic of reporting latencies. [0016] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data, as discussed in detail below in connection with FIGS. 1-7. This disclosure describes a scoring system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Focusing on a limited time window works well because relevant information is concentrated within the time window and inclusion of data outside that time window would dilute the predictive power of the information within it. Which clearly demonstrates that the current healthcare events are taken into consideration. The high-level constructs described herein take this important consideration into account.)

Wickert does not explicitly disclose the below limitations:
However, Namazifar teaches a method having the limitations of:
storing, in the memory, the patient healthcare data; accessing, with the one or more computers, a database that associates the current healthcare event and  (Namazifar [0032] FIGS. 5-6 and Table 1 illustrate processing results achieved by the system, for purposes of predicting hospital readmission. Utilizing the system of the present disclosure, predicting the probability of hospital readmission for patients about to be discharged from the hospital was considered for a specific application of medical code groupings. Many categorical variables were involved, including all the diagnosis codes of the patient and all the procedure codes of the hospitalization claims [0033] To predict hospital readmission, assume a data set with its records representing hospitalization claim records, and its columns representing information regarding each claim. This is a database. Each claim corresponds to a hospital stay, and the columns present information regarding each claim (e.g., length of stay, attending physician, claim diagnosis codes, claim procedures, etc.). More specifically, the values of the diagnosis code columns are ICD-9 codes, which are categorical values by nature because each of the 13,000 different ICD-9 code represents a condition. Among all of the features there were 10 columns representing the diagnosis codes associated with each claim (although not all of the 10 columns were necessarily populated for every claim), where such columns could be named ICD9 DGNS CD1 (e.g., representing the code for the primary diagnosis of the claim), ICD9 DGNS CD2 (e.g., representing the secondary diagnosis of the claim), . . . ICD9 DGNS CD10. Consider the first 5 of these 10 diagnosis columns and the target, which is 1 if the claim is followed by a readmission, and is 0 otherwise. Diagnosis related codes are (preferably) exclusively used because diagnosis related information is common to different clinical data sets. [0034] One-dimensional risk tables are easy to compute and use, but they do not consider the co-occurrence of codes. For instance if a patient has both condition a and b they might be more prone to readmission compared to a patient who has one condition but not the other. Risk tables of a higher order could be used, but such use would be difficult due to the noise in the data that comes from the scarcity of combinations of codes.  The described risk tables, are tables that associate the current healthcare event and the healthcare codes with risks of potentially preventable hospital readmissions.)
determining a risk of potentially preventable healthcare events associated with the patient based on the association of the current healthcare event and the healthcare codes with risks of potentially preventable healthcare events . (Namazifar [0034] One-dimensional risk tables are easy to compute and use, the risk of hospital readmission is what is being computed or determined here and as previously cited these risk computations are based on diagnostic codes and healthcare events, but they do not consider the co-occurrence of codes. For instance if a patient has both condition a and b they might be more prone to readmission compared to a patient who has one condition but not the other. Risk tables of a higher order could be used, but such use would be difficult due to the noise in the data that comes from the scarcity of combinations of codes.) 
accessing, with the one or more computers, personal health information stored in the memory of the one or more computers and associated with the patient and demographic information about the patient; (Namazifar [0007] One of the key problems in heath care data analysis relates to numerous codes that are utilized in health care related data sets. Electronic Medical Records ( EMR) are computerized records relating to the medical history, therefore including patient demographic information, and care of patients. EMRs contain several coding systems to record non-numerical values, such as the ICD-9 standard which captures diagnoses and procedures.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Wickert in view of Namazifar to determine a risk of potentially preventable healthcare events associated with the patient based on the association of the current healthcare event and the healthcare codes with the motivation of reducing the probability of readmission for the patient, and thereby reducing medical costs and improving care (see Namazifar [0005] With more and more health care data becoming available digitally, predictive analytics tools have become increasingly important for healthcare providers and payers. For health care providers, predictive analytics, in combination with expert knowledge, can be used to reduce medical costs and improve care, such as by being used to assist in the diagnosis of numerous diseases, create personalized treatment plans, target patients with high risk of readmission for resource allocation, target potential patients with specific diseases, etc.)

Wickert in view of Namazifar does not explicitly disclose the below limitations:
However, Farooq teaches a method having the limitations of:
adjusting, prior to discharging the patient and with the one or more computers, the risks of potentially preventable healthcare events associated with the patient, based on the personal health information associated with the patient and demographic information about the patient, to determine a first set of adjusted risks of potentially preventable healthcare events; (Farooq [0020] Continuous (real time) or periodic prediction of the risk of readmission is performed. Throughout the hospital stay, the care provider may tune their care based on the most recent prediction. Given the rise in accountable care where the care provider shares the financial risk, prediction before scheduling discharge allows alteration of the care of the patient in such a way that the risk of readmission is kept low as the patient progresses on the floor. The risk may be predicted right at the time the patient is admitted and/or other times. As the time passes and as more data (e.g., new labs results, new medications, new procedures, existing history etc.) is gathered, the risk may be updated continously for the care provider to monitor. [0083] In a real-time usage, the processor 102 receives currently available medical information for a patient. Based on the currently available information and mining the patient record, the processor 102 may indicate how to mitigate risk of readmission. The actions may then be performed during the treatment or before discharge)
generating data that when received by the one or more computers causes the one or more computers to display information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device of the one or more computers; and (Farooq [0052] In one embodiment, an alert is generated based on the comparing of the probability to the threshold or thresholds, therefore the alert is based on generated data that when received causes a computer to display information, in the form of an alert. The alert is generated during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times. [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)
transmitting the generated data to the one or more computers causing indications of the first set of adjusted risks of potentially preventable healthcare events to be displayed on the one or more computers (Farooq [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)

Farooq [Abstract] Hospital readmissions may be prevented. Readmission is prevented by predicting the probability of a given patient to be readmitted. The probability alone may prevent readmission by educating the patient or medical professional. The probability may be predicted during a patient stay and used to generate a workflow action item to reduce the probability, to warn, to output appropriate instructions, and/or assist in avoiding readmission. The probability may be specific to a hospital, physician group, or other entity, allowing prevention to focus on past readmission causes for the given entity.)

CLAIM 4 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 1, wherein the demographic information includes at least one of a group consisting of: gender; age; income; ethnicity; housing status; home address, employment status; and marital status (Although Namazifar does not explicitly list the aforementioned types of demographic data, Wickert does. Wickert [0005] A patient's historical medical records contain information useful for predicting future healthcare outcomes for that patient. [0018] The categorical data (e.g., medical history categorical data) could include hierarchical drug classification tags, patient demographic categorical data (e.g., gender, age, marriage status, etc.), treatment center types, patient residence and hospital ZIP codes, etc.)

CLAIM 5 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 2, further comprising: (Please adjust the dependency, Applicant has left a dependency upon a canceled claim. Examiner has interpreted this to be dependent on claim 1.)requesting, with the one or more computers, personal information about the patient; receiving, with the one or more computers via a user interface, personal information about the patient in response to the request, (Wickert [Claim 1] A system for healthcare outcome predictions using medical history categorical data comprising: a computer system for receiving medical history categorical data. [0018] The categorical data (e.g., medical history categorical data) could include hierarchical drug classification tags, patient demographic categorical data (e.g., gender, age, marriage status, etc.), treatment center types, patient residence and hospital ZIP codes, etc.). [0019] The methods described in this disclosure, particularly those called ERS, effectively normalize away this variability and allow all patients to be scored and ranked by risk relative to one another. Additionally, the method constructs smoothed and thresholded WoE tables for each defined high-level construct.  )

Wickert in view of Namazifar does not explicitly disclose the below limitations:
However, Farooq teaches a method having the limitations of:
wherein adjusting, prior to discharging the patient and with the one or more computers, the risks of potentially preventable healthcare events associated with the patient to produce the first set of adjusted risks of potentially preventable healthcare events is further based on the personal information received via the user interface (Farooq [0020] Continuous (real time) or periodic prediction of the risk of readmission is performed. Throughout the hospital stay, the care provider may tune their care based on the most recent prediction. Given the rise in accountable care where the care provider shares the financial risk, prediction before scheduling discharge allows alteration of the care of the patient in such a way that the risk of readmission is kept low as the patient progresses on the floor. The risk may be predicted right at the time the patient is admitted and/or other times. As the time passes and as more data (e.g., new labs results, new medications, new procedures, existing history etc.) is gathered, the risk may be updated continously for the care provider to monitor. [0083] In a real-time usage, the processor 102 receives currently available medical information for a patient. Based on the currently available information and mining the patient record, the processor 102 may indicate how to mitigate risk of readmission. The actions may then be performed during the treatment or before discharge)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 6 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 1, further comprising: requesting, with the one or more computers, personal information about the patient; receiving, with the one or more computers via a user interface, personal information about the patient in response to the request (Wickert [Claim 1] A system for healthcare outcome predictions using medical history categorical data comprising: a computer system for receiving medical history categorical data)

Wickert in view of Namazifar does not explicitly disclose the below limitations:
However, Farooq teaches a method having the limitations of:
adjusting, prior to discharging the patient and with the one or more computers, the risks of potentially preventable healthcare events associated with the patient, based on the personal information received via the user interface, to produce the first set of adjusted risks of potentially preventable healthcare events (Farooq [0020] Continuous (real time) or periodic prediction of the risk of readmission is performed. Throughout the hospital stay, the care provider may tune their care based on the most recent prediction. Given the rise in accountable care where the care provider shares the financial risk, prediction before scheduling discharge allows alteration of the care of the patient in such a way that the risk of readmission is kept low as the patient progresses on the floor. The risk may be predicted right at the time the patient is admitted and/or other times. As the time passes and as more data (e.g., new labs results, new medications, new procedures, existing history etc.) is gathered, the risk may be updated continously for the care provider to monitor. [0083] In a real-time usage, the processor 102 receives currently available medical information for a patient. Based on the currently available information and mining the patient record, the processor 102 may indicate how to mitigate risk of readmission. The actions may then be performed during the treatment or before discharge)
generating data that when received by the one or more computers causes the one or more computers to display information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device of the one or more computers; and (Farooq [0052] In one embodiment, an alert is generated based on the comparing of the probability to the threshold or thresholds, therefore the alert is based on generated data that when received causes a computer to display information, in the form of an alert. The alert is generated during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times. [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate, therefore displaying information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)
transmitting the generated data to the one or more computers causing indications of the first set of adjusted risks of potentially preventable healthcare events to be displayed on the one or more computers (Farooq [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 1, further comprising: accessing a matrix on the database that identifies potentially preventable healthcare events for each of a plurality of healthcare codes (Wickert [0019] An important contribution of this disclosure is that it provides a data-driven method for systematically identifying all categorical data values that have predictive power for the target, including the full set of those with moderate but significant power. The advantage of ERS is that it comprehensively and systematically sifts all possible values of the categorical fields in the underlying data and distills all of the information present in the large set of field values that are marginally but significantly informative about the target. While existing methods might leverage a restricted set of indicator flags, the methods described in this disclosure leverage a full set of smoothed, thresholded WoE tables, one for each high-level construct, each typically containing hundreds of entries if the underlying fields are ICD9 diagnostic and procedure codes, for example.
accessing administrative claims data to classify the current medical event of the patient; for each of the plurality of healthcare codes, calculating a risk factor for each of the potentially preventable healthcare events identified with that healthcare code based on the administrative claims data; and for each of the plurality of healthcare codes, storing the risk factor for each of the potentially preventable healthcare events identified with that healthcare code in the database to associate the healthcare codes with the risks of potentially preventable healthcare events.(Wickert [0030] Next, the training data is used to build a smoothed and thresholded WoE table for each high-level construct that has been defined. Consider an example using ICD9 diagnostic codes and a fixed time window extending from the date of a given type of medical event until 14 days after it. For each instance of that type of medical event in the training data, all of the ICD9 diagnostic codes (and/or all categorical data, such as all relevant patient categorical data in the relevant high-level construct) in the data that fall within the fixed-length window (e.g., defined, fixed variable, etc.) would be included in the WoE table. Alternately, consider a scenario where the model scores all qualifying patients at the beginning of each month, and included in the WoE table are the ICD9 diagnostic codes in all records between the date of the medical event and the modeling date of which the system would have been aware at the modeling date given some possibly complex logic of reporting latencies. Note that a WoE table can be built on any high-level construct that is clearly defined.)

CLAIM 8– 
Claims 22 & 29 are substantially the same and thus are rejected for substantially the same reasons.
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1, 21, & 25.  Wickert further discloses a method having the limitations of
The method of claim 1, wherein the healthcare event includes at least one of a group consisting of: an inpatient admission; an emergency room visit (Wickert [0008] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data. More specifically, the present disclosure relates to a system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Identification of patients who are at an elevated risk of future preventable, treatable conditions (e.g., diabetes, high cholesterol, high blood pressure, osteoporosis, pneumonia, hospital acquired infection, hospital readmission, etc.) allows timely intervention, leading to reduced healthcare costs and improved patient health. The system also allows prediction of other outcomes such as ER admission¸ or emergency room visit, need for surgery, or an inpatient admission, and high medical costs and other economic factors which are valuable to healthcare providers and others.)

CLAIM 10– 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Farooq further discloses a method having the limitations of:
The method of claim 1, wherein generating data that when received by the one or more computers causes the one or more computers to display information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device of the one or more computers includes selecting potentially preventable healthcare events with relatively higher risks among a plurality of potentially preventable healthcare events associated with the current healthcare event and the healthcare codes in the database and (Farooq [0052] In one embodiment, an alert is generated based on the comparing of the probability to the threshold or thresholds, therefore the . The alert is generated during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times. [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate, therefore displaying information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)
the generated data causes indications of the selected potentially preventable healthcare events with relatively higher risks to be displayed on the one or more computers. (Farooq [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 11 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 1, wherein the indications of the adjusted risks of potentially preventable healthcare events includes an indication, for each of the potentially preventable healthcare events, of one or more of a group consisting of: a probability of the potentially preventable healthcare event (Wickert [0016] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data, as discussed in detail below in connection with FIGS. 1-7. This disclosure describes a scoring system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records.)
a compilation of at least two of: the probability of the potentially preventable healthcare event, the clinical severity of the potentially preventable healthcare event, and the financial severity of the potentially preventable healthcare event (Wickert [0008] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data. More specifically, the present disclosure relates to a system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Identification of patients who are at an elevated risk of future preventable, treatable conditions (e.g., diabetes, high cholesterol, high blood pressure, osteoporosis, pneumonia, hospital acquired infection, hospital readmission, etc.) allows timely intervention, leading to reduced healthcare costs and improved patient health. The system also allows prediction of other outcomes such as ER admission, need for surgery, and high medical costs and other economic factors which are valuable to healthcare providers and others. [0016] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data, as discussed in detail below in connection with FIGS. 1-7. This disclosure describes a scoring system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records.) 

CLAIM 23 – 
Claim 28 is substantially the same and thus are rejected for substantially the same reasons.
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 21 & 25.  Wickert further discloses a method having the limitations of:
The method of claim 1, wherein the potentially preventable healthcare events consists of hospital readmission events. (Wickert [0008] The present disclosure relates to systems and methods for healthcare outcome predictions using medical history categorical data. More specifically, the present disclosure relates to a system and method for estimating probabilities of healthcare outcomes using categorical data in patient medical records. Identification of patients who are at an elevated risk of future preventable, treatable conditions (e.g., diabetes, high cholesterol, high blood pressure, osteoporosis, pneumonia, hospital acquired infection, hospital readmission, etc.) allows timely intervention, leading to reduced healthcare costs and improved patient health. The system also allows prediction of other outcomes such as ER admission¸ need for surgery, both of which represent hospital readmission events, and high medical costs and other economic factors which are valuable to healthcare providers and others.)
CLAIM 24 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 21.  Wickert further discloses a method having the limitations of
The computer system of claim 21, wherein the database stores only the associations between healthcare codes and risks of potentially preventable healthcare events and does not store risks of potential healthcare events not associated with a particular healthcare code (Wickert [0019] The advantage of ERS is that it comprehensively and systematically sifts all possible values of the categorical fields in the underlying data and distills all of the information present in the large set of field values that are marginally but significantly informative about the target. While existing methods might leverage a restricted set of indicator flags, the methods described in this disclosure leverage a full set of smoothed, thresholded WoE tables, one for each high-level construct, each typically containing hundreds of entries if the underlying fields are ICD9 diagnostic and procedure codes, for example.)

CLAIM 27– 

The method of claim 25, further comprising: 
accessing, from the memory of the one or more computers, claims history and demographic information associated with the patient (Namazifar (Namazifar [0007] One of the key problems in heath care data analysis relates to numerous codes that are utilized in health care related data sets. Electronic Medical Records ( EMR) are computerized records relating to the medical history, therefore including patient demographic information, and care of patients. EMRs contain several coding systems to record non-numerical values, such as the ICD-9 standard which captures diagnoses and procedures. [0033] To predict hospital readmission, assume a data set with its records representing hospitalization claim records, and its columns representing information regarding each claim. Each claim corresponds to a hospital stay, and the columns present information regarding each claim (e.g., length of stay, attending physician, claim diagnosis codes, claim procedures, etc.). More specifically, the values of the diagnosis code columns are ICD-9 codes, which are categorical values by nature because each of the 13,000 different ICD-9 code represents a condition.)
adjusting, prior to discharging the patient and with the one or more computers, the risks of potentially preventable readmission events, based on the claims history and demographic information associated with the patient, to produce adjusted risks of potentially preventable readmission events (Farooq [0020] Continuous (real time) or periodic prediction of the risk of readmission is performed. Throughout the hospital stay, the care provider may tune their care based on the most recent prediction. Given the rise in accountable care where the care provider shares the financial risk, prediction before scheduling discharge allows alteration of the care of the patient in such a way that the risk of readmission is kept low as the patient progresses on the floor. The risk may be predicted right at the time the patient is admitted and/or other times. As the time passes and as more data (e.g., new labs results, new medications, new procedures, existing history etc.) is gathered, the risk may be updated continously for the care provider to monitor. [0083] In a real-time usage, the processor 102 receives currently available medical information for a patient. Based on the currently available information and mining the patient record, the processor 102 may indicate how to mitigate risk of readmission. The actions may then be performed during the treatment or before discharge)
accessing, from the memory of the one or more computers, personal health information associated with the patient; and (Namazifar [0007] One of the key problems in heath care data analysis relates to numerous codes that are utilized in health care related data sets. Electronic Medical Records ( EMR) are computerized records relating to the medical history, therefore including patient demographic information, and care of patients. EMRs contain several coding systems to record non-numerical values, such as the ICD-9 standard which captures diagnoses and procedures.)

Wickert in view of Namazifar does not explicitly disclose the below limitations:
However, Farooq teaches a method having the limitations of:
adjusting, prior to discharging the patient and with the one or more computers, the adjusted risks of potentially preventable readmission events associated with the patient, based on the personal health information associated with the patient, to produce clinically adjusted risks of potentially preventable readmission events, (Farooq [0020] Continuous (real time) or periodic prediction of the risk of readmission is performed. Throughout the hospital stay, the care provider may tune their care based on the most recent prediction. Given the rise in accountable care where the care provider shares the financial risk, prediction before scheduling discharge allows alteration of the care of the patient in such a way that the risk of readmission is kept low as the patient progresses on the floor. The risk may be predicted right at the time the patient is admitted and/or other times. As the time passes and as more data (e.g., new labs results, new medications, new procedures, existing history etc.) is gathered, the risk may be updated continously for the care provider to monitor. [0083] In a real-time usage, the processor 102 receives currently available medical information for a patient. Based on the currently available information and mining the patient record, the processor 102 may indicate how to mitigate risk of readmission. The actions may then be performed during the treatment or before discharge)
generating data that when received by the one or more computers causes the one or more computers to display information comprising the clinically adjusted risks of potentially preventable readmission events to be displayed on an output device of the one or more computers; and 8Application No.: 15/126702(Farooq [0052] In one embodiment, an alert is generated based on the comparing of the probability to the threshold or thresholds, therefore the alert is based on generated data that when received causes a computer to display information, in the form of an alert. The alert is generated during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times. [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate, therefore displaying information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)
transmitting the generated data to the one or more computers causing indications of the clinically adjusted risks of potentially preventable readmission events to be displayed on the one or more computers (Farooq [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)

The motivations to combine the above mentioned references are discussed in the


CLAIM 30 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 1.  Wickert further discloses a method having the limitations of:
The method of claim 1, further comprising: adjusting, with the one or more computers, the first set of adjusted risks of potentially preventable healthcare events associated with the patient to produce a second set of adjusted risks of potentially preventable healthcare events by incorporating an impact of detailed personal information; and presenting, with the one or more computers, indications of the second set of adjusted risks of potentially preventable healthcare events to the user to facilitate mitigation of the risks of potentially preventable healthcare events for the patient. (Wickert [0017] Another important feature of the high-level constructs described in this disclosure is that they capture structural information implicit in the underlying data. For instance, the raw data may record a variable number of ICD9 diagnostic codes for a particular medical procedure, but the first position in the list may be reserved for the patient's reported symptoms, while the second is reserved for the doctor's diagnosis.)

Wickert in view of Namazifar does not explicitly disclose the below limitations:
However, Farooq teaches a method having the limitations of:
generating data that when received by the one or more computers causes the one or more computers to display information comprising the second set of adjusted risks of potentially preventable healthcare events to be displayed on an output device of the one or more computers; and (Farooq [0052] In one embodiment, an alert is generated based on the comparing of the probability to the threshold or thresholds, therefore the alert is based on generated data that when received causes a computer to display information, in the form of an alert. The alert is generated during the patient stay, at the time of discharge (e.g., when a medical professional is preparing discharge papers), or other times. [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate, therefore displaying information comprising the first set of adjusted risks of potentially preventable healthcare events to be displayed on an output device. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)
transmitting the generated data to the one or more computers causing indications of second set of adjusted risks of potentially preventable healthcare events to be displayed on the one or more computers (Farooq [0053] The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the level of risk of readmission, allowing mitigation when desired or appropriate. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The recipient of the alert may examine why the probability is beyond the threshold, determine changes in workflow to reduce the risk of readmission for other patients, and/or take actions to reduce the risk for the patient for which the alert was generated. [0054] The alert indicates the patient and a risk of readmission. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level. [0055] In one embodiment, the alert is generated as a displayed warning while preventing entry of discharge or other information)

The motivations to combine the above mentioned references are discussed in the


CLAIM 31 – 
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 30.  Wickert further discloses a method having the limitations of:
The method of claim 30, wherein the detailed personal information is selected from the group consisting of: socioeconomic status, functional status, pharmaceutical usage and detailed clinical data such as history and physical, laboratory test results, temperature on discharge, and positive blood cultures (Wickert [0018] The categorical data (e.g., medical history categorical data) could include hierarchical drug classification tags, patient demographic categorical data (e.g., gender, age, marriage status, etc.), treatment center types, patient residence and hospital ZIP codes, etc.)  

CLAIM 32 –
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 25.  Namazifar further discloses a method having the limitations of:
The method of claim 25, further comprising: determining a reason for admission of patient during patient stay based on the patient healthcare data; determining the risk of potentially preventable readmission events based on the reason for admission (Namazifar [0033] To predict hospital readmission, assume a data set with its records representing hospitalization claim records, and its columns representing information regarding each claim. Each claim corresponds to a hospital stay, and the columns present information regarding each claim (e.g., length of stay, attending physician, claim diagnosis codes, claim procedures, etc.). More specifically, the values of the diagnosis code columns are ICD-9 codes, which are categorical values by nature because each of the 13,000 different ICD-9 code represents a condition.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 33 –
Wickert in view of Namazifar in view of Farooq discloses a method having the limitation of claim 32.  Namazifar further discloses a method having the limitations of:
The method of claim 32, wherein the method uses a single iteration to determine the risks of potentially preventable healthcare events before layering in additional variables to explain residual variation and improve prediction of a probability of a potentially preventable healthcare event. (Namazifar [0034] Another alternative to grouping the 5 diagnosis codes is to use risk tables. One-dimensional risk tables are easy to compute and use, this represents a method uses a single iteration to determine the risks of potentially preventable healthcare events, but they do not consider the co-occurrence of codes. For instance if a patient has both condition a and b they might be more prone to readmission compared to a patient who has one condition but not the other. Risk tables of a higher order could be used, this represents layering in additional variables to explain residual variation and improve prediction of a probability of a potentially preventable healthcare event but such use would be difficult due to the noise in the data that comes from the scarcity of combinations of codes. Risk tables of a higher order can be used to improve prediction of a probability of a potentially preventable healthcare event but taking into consideration the co-occurrence of codes.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has clarified each step of the analysis above which is incorporated herein, and updated the rejection, in order to address the concerns of the Applicant.  Examiner encourages the Applicant to further define a structure, or more specifically claim a process, which does not a represent an abstract idea.  The limitations above, apply an abstract idea onto generic computer components. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's remarks appear to rely on features which have been discussed. Other arguments merely rehash issues addressed in previous office actions and are incorporated herein.
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered but are moot in light of the new grounds of rejection. The concept of determining the readmission potential of a patient is demonstrated in many prior art references, including Braverman, (US 2012/0004925 A1, HEALTH CARE POLICY DEVELOPMENT AND EXECUTION). Braverman assesses the readmission potential of patient as shown in paragraph [0010]. “[0010] FIG. 7A illustrates a table of example features from a database which may be contributing factors to a readmission probability.”  Applicant should ensure that any amendments are also not taught in the prior art reference of Braverman.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/M. M./
Examiner, Art Unit 3686

	/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686